Mitchell, J.
At the sale of the premises in this case, they were struck off to Storkill for $6,850.
*295The first bid bad been $5,000 — the next to the last was by-James Lynch, and was $6,825 — the biddings were spirited. After the property was struck off to Storkill, the auctioneer went on to sell another lot; — and then Miller, who had attended the sale to bid for the owner of a life estate in the reversion5 left the Exchange, believing that the sale would be completed, and learning, (as is true) that Storkill was a man of property— said to be worth $25,000. Storkill swears that he supposed he would have till the next day to pay his ten per cent., and that he is ready, at a new sale, to bid $6,850 as before. Miller swears that he would have remained at the Exchange and bid* on the property, if he had supposed that it would be put up for sale again on that day. After several persons had left the Exchange, but while there was still a large company there, the premises were again put up for sale, and sold to Lynch for $6,300. This was also, as alleged by Miller, and not denied, after the auctioneer had begun to sell another lot.
Under the terms of sale the auctioneer may put up the property for sale again if the purchaser do not comply with the terms of sale — but this must be on such notice that no one will be misled by it. Miller was justified in inferring from the consent of the auctioneer, that the sale was made at $6,850, and that it would be completed at that price — and he left the Exchange with this belief. Some notice after this should have been given by advertisement, or by notice to the parties interested, or who appeared in the cause, before there could be a re-sale, or the auctioneer should have announced as soon as the property was struck down to Storkill, or at all events, before he began to sell another lot, that the re-sale would take place immediately if the purchaser did not comply with the terms of sale. The biddings were not kept open after the sale of a new lot was commenced; then all the audience might consider the biddings in this case closed. Although there was a large company remaining at the second sale, yet it is evident that it was not a company of bidders, — for at the first sale the biddings were spirited — this is not said of the second. At the first Lynch bid $6,825; at the second, he bought the property for $6,300.
The purchaser has acted fairly. He should be indemnified *296for any expense be has incurred, and should be paid the costs of this motion, and his disbursements and counsel fee in examining the title, — and say $100 for indemnity for other losses. Let there be a re-sale if the moving party give security that on a re-sale the sum of $6,850 shall be bid for the property; the costs of the sale should also be paid, unless the persons interested in the reversion waived them.